This is a claim for refund of inheritance tax. Norman Anthony died June 21, 1912, a resident of Knox Comity, Illinois, leaving a last will and testament, which was afterwards duly admitted to probate in the County Court of said County and Howard Knowles and Edward J. King were appointed executors, and are now acting as such. On May 7, 1913, the County Judge of said county, approving the report of an appraiser theretofore appointed by him, assessed an inheritance tax in said estate of three thousand five hundred thirty and 02/100 ($3,530.02) dollars. The executors of the estate appealed to the County Court claiming excessive valuation of the property and about the same time, to-wit: On May 21, 1913, paid to the County Treasurer of said county two thousand dollars as part payment of the inheritance tax as assessed by the County ■ Judge. On March 12, 1915, the County Court of said county entered an order fixing the inheritance tax in said estate at one thousand two hundred seventy-one and 01/100 dollars and neither the State of Illinois nor any other interested party has appealed or otherwise contested said order. Certified copies of the original order of the County Judge, as well as copy of the inheritance tax receipt, and the order of appeal are contained in the stipulation on file in this .cause. The amount of the final assessment by the County Court being one thousand two hundred seventy-one and 01/100 dollars, and the payment to the County Treasurer above referred to having been made May 21, 1913, it is apparent that interest at the rate of six per cent, from June 21, 1912, the date of the decedent’s death, until said payment on March 21, 1914, should be charged, and so, the total amount of taxes and interest due under the order of the County Court on appeal is one thous- and three hundred forty and 91/100 dollars ($1,340.91). The sum of two thousand dollars having been paid to the County Treasurer in part payment of the original assessment, it is clear that the executors overpaid the inheritance tax as finally determined, by the sum of six hundred fifty-nine and 09/100 dollars ($659.09). This amount, together with interest thereon from the time was paid to the County Treasurer, makes a total amount of seven hundred twenty-one and 91/100 ($721.91) dollars. The Attorney General in his statement admits that the amount overpaid and due claimants, with interest, is $721.91, if the claim is not barred by Statute. The Court is of the opinion, in construing the Court of Claims Act together with section ten of the Inheritance Tax Law, that the claim is not barred by the Statute. The claim is therefore allowed for $721.91.